DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10188188. Although the claims at issue are not identical, they are not patentably distinct from each other because the broader language of the instant application is anticipated by the 360 headband of an outer material joined to an inner velvet material.
Claim 7 is rejected  on the ground of nonstatutory double patenting as being unpatentable over claims 19-22 of U.S. Patent No. 10897974. Although the claims at issue are not identical, they are not patentably distinct from each other because the broader language of the instant application is anticipated by the 360 headband of an outer material joined to an inner ribbon by stretch-and-stich stitching.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Applicant recites “velvet-like” material in claims 2 and 13. Per the disclosure as originally filed Applicant describes the “velvet ribbon comprises a velvet-like material that forms a gripping portion” (Paragraph 0017).  Further “the bottom surface of the stretch velvet ribbon 3 is made of a velvet material. The velvet bottom prevents slipping and snagging (i.e., hair pulling) on a wearer's head. Additionally, the velvet inside surface 7 of the headband 1 creates a comfortable feel on a wearer's head so as not to cause a headband headache. If the velvet bottom surface of the stretch velvet ribbon 3 was not present in an embodiment of the present invention, any plain ribbon (elastic or not) would slip right off a wearer's head. This is because the velvet material acts to grip the hair, without snagging the hair of a wearer.” (Paragraph 0040). “The stretch velvet ribbon 3 may be a variety of colors and a variety of sizes. In an embodiment of the present invention the stretch velvet ribbon 3 is made of approximately 80% nylon and approximately 20% elastomer (a person of ordinary skill in the art would under that "approximately" used in this context means "within a few percentage points"). 
Importantly, Applicant goes on to recite “one skilled in the art will understand that the embodiments of the present invention are not limited to the materials described herein for either the elastic glitter ribbon 2 or the stretch velvet ribbon.” (Paragraph 0041). Thus, as such description provides that the velvet is “approximately 80% nylon and approximately 20% elastomer” it does not describe if such material defines “velvet-like”, or indeed what materials would qualify as “velvet-like.” It is unclear if Applicant is attempting to merely provides for the subjective ability of a material to provide a “gripping surface” or if further properties are included with “velvet-like” language.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-6, 8-15 and 17-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over August (US Pub # 2010/0206323) in view of Hirsch (US Pat # 3,184,758).
In regards to claims 2 and 13, August teaches a headband comprising: an elongated piece of material (101 where such defines a “ribbon”), a top portion of which defines an outside surface of the headband (Paragraph 0012), wherein the elongated piece of material is formed of a uniform material defined by a length extending between opposed first and second ends (see Figure 1a), 
an elongated piece of velvet material (104, Paragraph 0013, where such defines a “ribbon”), a bottom portion of which defines an inside surface of the headband (Paragraph 0014), and a top portion of which directly contacts the elongated piece of material (Figure 1a at ends), wherein the elongated piece of velvet material has a uniform length of velvet or velvet-like material extending between opposed first and second ends (see Figure 1a), and wherein the bottom portion of the elongated piece of velvet material is configured to grip hair of a user when the headband is worn by the user (Paragraph 0014), stitching directly attaching the elongated piece of material to the elongated piece of velvet material along the length of the elongated piece of material and the elongated piece of velvet material (102). 
August does not expressly teach a specific embodiment where the elongated piece of material and the stretch velvet material are an elastic material, with their ends directly connected together to create a 360-degree elastic headband and does not teach the stitching is configured to maintain the elasticity of the elongated piece of elastic material and the elongated piece of stretch velvet material.
However, August does further teach that top and bottom layers can be elasticized materials (Paragraph 0019) and can be joined at their ends by an elasticized material as a closure (Paragraph 0019) forming a circular 360-degree headband. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the top and bottom layers of August to be elasticized, as taught by an alternative embodiment, in order to allow the device to better fit to the specific contour of each user. With regards to the joinder of the materials, it further would have been obvious to one of ordinary skill in the art at the time the invention as filed to modify the layers of August to be connected directly via stitching, as taught by an alternative embodiment, in order to provide a simpler device to use.
With regards to the stitching, Hirsch teaches providing seam stitching to an elasticized band with stretchable threads (Col 2, Lines 57-60) in order to provide a stretchable seam. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the stitching of August to be done with the stretchable thread of Hirsch in order to maintain the ability of the band to stretch at its seams.
	Regarding claim 3, as August teaches the elasticized length of material, such material comprises an elastic ribbon. 
Regarding claims 4 and 14, as August teaches the elasticized length of material, such material comprises an elastic ribbon, but does not teach such ribbon to include glitter. However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the fabric to contain glitter, as a matter of non-critical design choice. 
Regarding claim 5, as August teaches the elasticized velvet material, such material comprises a stretch velvet ribbon.
	Regarding claims 6 and 15, August teaches the elasticized length of material and velvet material have the same width (See Figure 1a). 
Regarding claims 8 and 17, August teaches the stitching comprises a continuous row of stitching extending from the first end of both pieces of material to the second end of both pieces of material (see Figure 1a).
Regarding claims 9-11 and 18-20, August teaches multiple, parallel rows of stitching (Figure 1a at top/bottom 102 which is visible on the top surface of the headband and directly connects a bottom portion of the elongated piece of elastic material and the top portion of the elongated piece of stretch velvet material).
In regards to claims 12 and 21, August/Hirsch teaches the stretch velvet material, but does not teach it comprises nylon and elastomer. However, as August teaches the material is formed from an elasticized material, one skilled in the art would recognize suitable alternative materials for their intended purpose. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the stretch velvet material of August to be made of a nylon elastomer, as a matter of user preference.

Claims 7 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over August in view of Hirsch, as applied to claims 2 and 13 above, in further view of Lesley (US Pat # 4,517,685).
In regards to claims 7 and 16, August/Hirsch teaches the stitching, but does not teach the stitching comprises stretch-and- stitch stitching. However, Lesley teaches providing a resilient headband by utilizing stretch and stitching stiches (Col 3, Lines 13-31). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the stitching of August to be the stretch and stitch of Lesley in order to enhance the resilience of the device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489. The examiner can normally be reached M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.K/Examiner, Art Unit 3772    

/RACHEL R STEITZ/Primary Examiner, Art Unit 3772